Citation Nr: 1111647	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-28 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for degenerative disc disease of the lumbar spine with bilateral radiculopathy, rated 20 percent disabling prior to May 12, 2004, and rated as 40 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active military duty from March 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy and assigned an initial 20 percent evaluation, effective September 20, 2001.  The Veteran disagreed with the initial evaluation assigned.

In a January 2010 rating decision, the RO increased the disability evaluation for the back disability to 40 percent, effective from May 12, 2004.  As this increase in the evaluation does not represent the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2008, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a November 2003 statement, the Veteran stated that multiple service-connected disabilities kept him from working.  A December 2003 statement from N. Blank, D.O. indicates that the Veteran was hospitalized in November 2003 and was unable to perform any job duties as a result of severe pain and was totally disabled.  Thus, the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record.  In a March 2004 statement, the Veteran raised the issues of entitlement to special monthly compensation based on being housebound.  The Board notes that in October 2007 the veteran requested that a previously denied claim for service connection for a psychiatric disorder secondary to his service-connected back disorder be reopened.  He also raised the issue of service connection for erectile dysfunction secondary to pain medication.  See Transcript, p. 23.  These claims, which have not been adjudicated, are referred back to the RO for appropriate action.


FINDING OF FACT

Since the grant of service connection, degenerative disc disease of the lumbar spine with bilateral radiculopathy has manifested with pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, with little intermittent relief; and without ankylosis or vertebral fracture. 


CONCLUSION OF LAW

The criteria for a 60 percent rating, and no higher, for degenerative disc disease of the lumbar spine with bilateral radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim 


for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The current appeal arises from the Veteran's disagreement with the initial evaluation assigned with the grant of service connection for his lumbar spine disability.  Courts have held that where the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, further VCAA notice is not required.

The information and evidence associated with the claims file consists of the Veteran's service treatment records, VA and private medical treatment records, and records from the Social Security Administration (SSA).  The Veteran was also afforded VA examinations in connection with his claim.  He has not indicated that there is any outstanding evidence pertinent to his claim and the Board is also unaware of any outstanding evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  As all notification has been given and all relevant available evidence has been obtained, the Board concludes that any deficiency in compliance with the VCAA has not prejudiced the Veteran and is, thus, harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case was previously before the Board and remanded for additional development in November 2008.  In the remand decision, the Board instructed the RO to: 1) contact the Veteran and ask whether he desired a RO hearing; 2) obtain VA medical records from the Orlando VA medical center from September 2007; and 3) obtain medical records associated with the Veteran's August 2008 grant of Social Security Administration (SSA) disability benefits.  The RO sent correspondence to the Veteran in February 2009, to inquire as to whether he desired a RO hearing; however, he did not respond.  The requested VA and SSA medical records were obtained and have been associated with the record.  Hence, the Board finds that the RO fully complied with the November 2008 remand instructions.


II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

During the pendency of this appeal, the regulations for rating disabilities of the spine were revised twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria (See the SSOC dated in June 2007).  Thus, the Board's instant decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the criteria in effect prior to September 26, 2003, DC 5285 provided for a 60 percent evaluation with residuals of a fractured vertebra if there was abnormal mobility requiring a neck brace (jury mast) but no spinal cord involvement.  A 100 percent evaluation for residuals of fracture of a vertebra was warranted if there was spinal cord involvement and the injured individual was bedridden or required long leg braces.  38 C.F.R. § 4.71a, DC 5285 (as in effect prior to September 26, 2003).  

Under DC 5286, a 60 percent maximum evaluation was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (as in effect prior to September 26, 2003).  

Under DC 5289, a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289 (as in effect prior to September 26, 2003).

Under DC 5292, the rating schedule provided for a 20 percent rating for moderate limitation of motion of the lumbar spine.  A maximum 40 percent rating was to be assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 2003).  The Board observes that the words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

On and before September 22, 2002, the rating schedule directed that a 10 percent disability evaluation was warranted for mild intervertebral disc disease.  A 20 percent evaluation required moderate intervertebral disc disease with recurring attacks.  A 40 percent evaluation required severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain, demonstrable muscle spasms, and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting General Counsel of the VA held that the criteria under Diagnostic Code 5293, which pertains to intervertebral disc syndrome, "involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae."  The Acting General Counsel clarified that a veteran cannot be evaluated under both DC 5293 for intervertebral disc syndrome based in part upon limitation of motion and DC 5292 (limitation of motion of the lumbar spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of "an identical manifestation under two different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

Under provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  The highest rating of 60 percent was warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

For purposes of evaluation under the provisions of DC 5293 in effect from September 23, 2002, through September 25, 2003, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 CFR 4.71a, DC 5293, Note (1).  

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 CFR 4.71a, DC 5293, Note (2).   

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a, Note (3). 

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome changes which were incorporated into the September 2003 amendments stipulate that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

Under the general formula for rating diseases and injuries of the spine, effective September 26, 2003, DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), DC 5243 (IVDS) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes):with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Id.

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

The revised rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Finally under both the old and new criteria, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not, however, for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).


III. Factual Background 

Private treatment records dated in September 2001 show the Veteran received emergency treatment for chronic low back pain that had been exacerbated due to a recent fall three weeks prior.  He also reported occasional incontinence of urine at this time.  The initial impression was lumbar disc herniation, low back pain, and sciatica.  An MRI of the lumbar spine showed multilevel disc herniation at L4-L5 and L5-S1 and right foraminal at L3-L4.  A consultation report from the hospital reflects that the Veteran reported pain radiated into his right leg.  He also complained that his right leg "gave out" due to the pain.  He denied any bowel or bladder dysfunction.  An objective evaluation at that time revealed sensation to the bilateral lower extremities was intact without deficits and motor strength was 5/5.  Deep tendon reflexes were normal bilaterally.  Straight leg raise was positive to 90 degrees on the right and negative on the left.  Babinski was negative.  There was no clonus.  There was no tenderness upon palpation of the lumbar spine.  The impression was lateral right L3-L4 disc protrusion; central L4-5, L5-S1 disc protrusion with mild spinal stenosis; and radicular right leg symptoms.  

VA medical records from September 2001 to May 2004 reflect subjective complaints of severe and chronic low back pain with radiation to the bilateral lower extremities, with reports of numbness from the lateral aspect of the left thigh down to the Veteran's foot.  The Veteran denied urinary frequency, sphincter difficulty, bowel or bladder incontinence, but he did note occasional constipation.  Objectively, there was no weakness of the legs, no sensory loss, and no urinary or sphincter difficulty noted.   Sensory, motor, and coordination were intact.  Tenderness was present in the lumbar spine, spasms were noted in the paraspinous muscles, and straight leg raising was positive, bilaterally.  

A May 2002 physical therapy note indicates that on examination of spinal mobility, the Veteran was able to lean over and palm the floor; however, his back went into mild scoliosis with only partial weight-bearing on the right leg.  The Veteran was ambulatory but his mobility was believed to be impaired due to his back, leg, and knee pain.  His gait was observed to be very antalgic due to his back, leg, and knee pain.  X-rays taken in June 2002 showed minimal osteoarthritic changes in the lumbar spine with minimal narrowing of L5-S1 interspace.  A July 2002 treatment record shows the Veteran denied weakness in his lower extremities.  Neurologic examination showed sensory, motor, and coordination were intact.  Upon evaluation in August 2002, the Veteran reported back pain and sciatica, with numbness in the lateral aspect of his left thigh down to the foot.  Objectively, strength was symmetrical in the upper and lower extremities.  There were no focal deficits or gross motor weakness.  Lower extremity reflexes were good, but there was weakness with left ankle dorsiflexion and great toe lift.  

In July 2002, the Veteran was afforded a VA spine examination.  He reported having low back and bilateral leg pain.  He denied any bowel or bladder changes.  On physical examination, the Veteran was observed to walk slowly and somewhat stiffly.  Muscle spasms were present bilaterally and there was midline tenderness to palpation.  The Veteran was able to stand on his toes and heels.  Strength was 5/5 in all muscle groups and deep tendon reflexes were 2+ and symmetric.  There were multiple areas of decreased sensation observed in both legs.  Straight leg raising caused back pain.  Forward flexion was achieved to 45 degrees, at which point the Veteran complained that it hurt too much to continue.  Back extension was to 20 degrees with some pain.  Side bending and rotation were to 45 degrees bilaterally.  The examiner commented that the June 2002 X-rays of the lumbar spine were normal.  The final diagnosis was multi-level lumbar disc herniation with bilateral radicular symptoms.

In November 2003, the Veteran was hospitalized at a private facility for one week with complaints of increasing low back pain that did not radiate into the legs, difficulty walking, and intermittent bladder incontinence.  On urological consult, the Veteran was believed to have a sort of hypotonic neurogenic bladder.  Biopsies of the left sural nerve and the left lesser saphenous vein showed no specific abnormalities.  Biopsy of the left gastrocnemius muscles showed chronic neurogenic atrophy and very mild type 2 fiber atrophy.  The impression was progressive neuromuscular weakness of unexplained etiology.  At the time of discharge, a definitive diagnosis encompassing the Veteran's spectrum of symptoms had not been discovered.  The pertinent discharge diagnoses included mononeuritis of the leg, not otherwise specified (NOS); retention of urine, NOS; lumbar lumbosacral disc degeneration; lumbar disk displacement; and neurogenic bladder, NOS.

A November 2003 statement from a VA physician indicates that the Veteran had severe low back pain and incontinence of urine and stool.  In a November 2003 FMLA statement, N. Blank, D.O. indicated that beginning in November 2003 the Veteran was unable to perform his job due to severe low back pain and he could not walk without pain and was using a wheelchair.  In December 2003, N. Blank, D.O. stated that the Veteran was hospitalized in November 2003 and was unable to perform any job duties as a result of severe pain and was totally disabled.

SSA records include various VA and private treatment records.  A VA record dated in October 2002 shows that there was no evidence of radiculopathy on EMG.  Additional VA records show sensory, motor and coordination were intact on object examinations.  Private treatment records include reports from an EMG and NCV study conducted in January 2004.  The EMG showed the leg muscles were unremarkable.  There was no evidence of denervation or reinnervation potentials to suggest an ongoing myelopathy or lumbosacral radiculopathy.  NCV of the bilateral lower extremities in the right and left peroneal motor, tibial motor, and sural sensory nerves were all within normal range.  The impression was that the nerve conduction studies of the bilateral lower extremities were otherwise unremarkable.  There was no evidence on an ongoing peripheral neuropathy.  On SSA disability determination examination in March 2004, the Veteran was noted to have less bulk in his lower extremities as compared to his upper extremities.  Some weakness was noted, but the evaluator indicated that the Veteran would not make a good effort.  Light touch sensation was preserved and equal bilaterally.  Reflexes were 2-3+ in the lower extremities.  Babinski was plantar flexor.  There was mild tenderness in the paralumbar area and spasm was also seen.  The clinical impression was lumbar spine degenerative joint disease and possible myelopathy.  In February 2004, the Veteran's request for disability retirement was approved.

The Veteran underwent additional VA spine examinations in May 2004, July 2005, and March 2007.  These examinations were all conducted by the same VA examiner who indicated that a review of the claims file was accomplished.  The Veteran reported to all of these examinations in a wheelchair and demonstrated difficulty transferring to the X-ray table and standing for the range of motion testing.  At all of these examinations, the Veteran relayed subjective complaints of chronic and severe low back pain, with radiating pain and diffuse weakness in his lower extremities, and bowel and bladder incontinence.  The Veteran also reported stocking anesthesia in both lower extremities from his knees to his toes. 

Physical findings at all of these examinations included moderate lumbar paraspinal muscle spasm from L3 to S1.  Straight leg raising in the sitting position was negative.  At the 2007 examination, the examiner noted that the Veteran's complaints of a stocking-type anesthesia in the bilateral lower extremities did not fit a normal dermatomal sensory pattern.  Achilles and patella reflexes were 1+ bilaterally.  Lumbar spine X-rays showed early multi-level lumbar degenerative disc disease.  Motor function was 5/5, except at the 2004 examination when it was 4/5 and the Veteran was believed to have given a sub-maximal effort to motor grading testing.  Calf circumferences were 35 centimeters bilaterally, and quadriceps circumferences were 40 centimeters bilaterally at the 2004 examination.  Calf circumferences were 37 centimeters bilaterally, and quadriceps circumferences were 42 centimeters bilaterally, at the 2005 and 2007 examinations. 

Range of motion findings were reported at the 2005 and 2005 examinations only.  At the 2005 examination, forward flexion was achieved to 20 degrees; back extension was to 0 degrees; side bending was to 10 degrees bilaterally, and rotation was to 0 degrees bilaterally.  At the 2007 examination, the combined thoracolumbar forward flexion was to 30 degrees; side bending to 10 degrees bilaterally; rotation to 10 degrees bilaterally; and extension to 10 degrees.  The examiner commented that the DeLuca factors could not be tested during these evaluations because the Veteran was wheelchair bound and had difficulty standing.  

The diagnoses provided at the 2004, 2005 and 2007 examinations were lumbar degenerative disc disease without significant radiculopathy; moderate mechanical low back pain secondary to lumbar degenerative disc disease; symptom magnification; and diffuse lower extremity weakness secondary to nonuse underlying questionable orthopedic pathology.  The examiner felt that the Veteran had a significant psychosomatic component or overlay to his orthopedic disabilities.  The examiner noted that the Veteran had undergone an extensive neurologic work-up that included muscle biopsies, MRI and electrodiagnostic studies- none of which supported an association between the Veteran's bilateral lower extremity weakness and bowel and bladder incontinence and his spinal disc condition.  The examiner also noted that clinical notes from the Sanford VA Clinic referenced bowel and bladder incontinence on the Veteran's history only, without documentation of urological tests such as cystometrograms.  

The Veteran was given a VA rectum and anus examination in August 2005.  Per the examiner, the records indicated that the Veteran was diagnosed with retention of urine and neurogenic bladder in December 2003 at a private Florida Hospital.  However, electrodiagnostic studies in May 2004 were not commensurate with the incontinence.  The Veteran's current complaint included urinary urgency, with spillage if he does not void immediately.  He periodically had a bit of moisture on his shorts.  He reported constipation that could last up to a month at a time.  He did not use pads, but periodically observed fecal matter on his shorts.  On objective physical examination, the Veteran demonstrated excellent anal sphincter control; the rectum was impacted with feces.  His shorts were dry and there was no evidence of urine leakage.  The examiner's diagnosis was lumbar disc disease and he indicated there was no evidence by history or on examination that would indicate incontinence of urine or feces.  The genitourinary examination was otherwise normal.  

VA treatment records from February 2004 to July 2009 generally reflect continued complaints of severe debilitating low back pain and treatment for a diagnosis of degenerative disc disease with radiculopathy, and a history of incontinence of urine and stool.  In a March 2004 statement, the Veteran reported that he was confined to his home and required a wheelchair and crutches to ambulate.  Clinical review of the genitourinary system in February 2005 was negative for urinary frequency or incontinence, and bowel incontinence or constipation.  A March 2005 treatment note shows a diagnosis of chronic low back pain with radiculopathy and incontinence of the urine and stool.  An October 2005 clinic note indicated that the Veteran's 2003 MRI at Fish Memorial Hospital, conducted because of his incontinence complaints, showed no evidence of spinal cord compression.  A November 2006 MRI revealed degenerative disc changes at L3-L4, L4-L5 and L5-S1 discs with decrease in water content and mild bulging as well as focal posterior annular fissuring of the L4-L5 disc; and scattered bony degenerative changes with resultant mild right neural foraminal narrowing at the L3-L4 level.

In a September 2005 rating decision, the RO denied service connection for fecal incontinence, urinary incontinence, and sciatic neuropathy of the lower extremities.  This decision was not appealed.  

In February 2009, the Veteran was evaluated for a complaint of paresthesias/ dysesthesia in his legs and hands that had reportedly been present for more than ten years.  The pain first started in his lower extremities.  There was positive leg weakness and bowel and bladder incontinence.  A prior work-up showed a mild, if any, axonal polyneuropathy with negative lab result.  Physical examination showed motor was within normal limits; he had reduced sensation from the ankles to the toes; and reflexes were symmetric.  An axonal polyneuropathy was suspected as the main cause of the ataxia and an EMG was ordered.  In May 2009, a diagnosis of polyneuropathy was provided.  An NCS/EMG showed a generalized axonal sensory motor neuropathy with bilateral carpal tunnel syndrome.    

SSA records reflect that the Veteran was determined to be disabled due to several disabilities, including his service-connected degenerative disc disease with radiculopathy, as of October 2003.  Copies of the medical records upon which this decision was based are included in the claims file and are largely duplicative of evidence already of record, which the Board has already reviewed.

In August 2007, the Veteran submitted several written statements from his friends and coworkers.  J. P., a friend, wrote that he witnessed the Veteran progressively worsening due to his back disability and this caused him to retire.  D. A., a former coworker, wrote that during the time she worked with the Veteran, he had leg problems and blown discs in his back.  She noted that during the last few months of the Veteran's employment he was in a wheelchair and used crutches to ambulate.  D. T., another coworker, wrote that the Veteran was in a lot of pain at work and although he tried to work very hard and as long as possible, the pain was too much.

In an August 2007 statement, the Veteran's wife indicated that the Veteran's back disability and the pain in particular, had affected the marriage and family life, as well as his physical, mental, emotional and financial well-being.  She indicated that the Veteran sleeps downstairs in a recliner because it is difficult for him to use the stairs.  His hygiene is poor because the bathroom is upstairs and so he does not bathe.  She also indicated that due to the Veteran's disability, she is required to do all of the shopping, cooking, chores, and caretaking activities for the children.  

At a hearing in July 2008, the Veteran and his wife testified at length regarding his low back pain; urinary and bowel incontinence; and erectile dysfunction- the latter of which was purported to be related to the service-connected back disorder.   He indicated that he had flare-ups every four hours.  He stated he was seen at VA every six months and was provided a narcotic for the pain in his lower extremities.  For the back and the psychiatric disorder, he was seen once every two weeks or once a month.

Given the complexity of the current claim, the Board requested an opinion from a medical specialist at Veterans Health Administration (VHA) in June 2010.  The requested opinion was received in September 2010.  After reviewing the medical evidence in the claims file, the VHA medical specialist opined that the Veteran has evidence of lumbar disc disease seen on MRI, but there is no degree of spinal stenosis of the cervical or thoracic spine which would produce bladder or bowel dysfunction.  The medical specialist further opined that there are no consistent reliable findings on physical examination of weakness or sensory loss or sphincter abnormality due to lumbar spine disease.  The VHA examiner also noted that [the Veteran's] impairments appear to be limited to pain, tenderness over the spine, and decreased range of motion of the lumbar spine.  MRI evidence implicates disc disease at L3-L4, L4-L5, and L5-S1, but no radiculopathy has been noted on EMG.  The examiner further indicated that the first clinical evidence of lumbar disc disease was on MRI dated February 3, 1994.  The urinary incontinence was first mentioned in a note from November 2003, but the record does not contain objective evidence of this.  There also is some evidence that is contradictory on the physical examination recorded in August 2005, and by cytoscopy and uroflowmetry in July 2006.  The VHA examiner noted further that there is mention of, but incomplete documentation of, bladder dysfunction by non-VA providers, but the MRI data and uroflowmetry do not support bladder dysfunction based on a spinal origin.  There are no consistent reliable findings on physical examination of weakness, sensory loss, or sphincter abnormality due to lumbar spine disease.

IV. Analysis

The Veteran's degenerative disc disease of the lumbar spine with bilateral radiculopathy is currently rated as 20 percent disabling prior to May 12, 2004, and rated as 40 percent disabling thereafter.  After carefully reviewing all of the evidence, the Board finds that the Veteran is entitled to a 60 percent rating, and no higher, for his service-connected back disability for the entire duration of the appeal.  As indicated, a 60 percent rating may be assigned where there is evidence of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 CFR 4.71a, DC 5293 (in effect prior September 23, 2002).  A 60 percent is the maximum rating under that particular code. 

For the entire period of time covered by this claim, the Veteran has complained of, and the evidence shows, chronic and severe low back pain with limited motion and muscle spasms.  He has also reported persistent symptoms of radiating pain, burning, numbness into the lower extremities and the evidence showed weakness with left ankle dorsiflexion and great toe lift.  He has also complained of chronic bowel and bladder dysfunction which he believes to be associated with his service-connected lumbar spine disability.  

The objective evidence shows that the Veteran has a significantly limited range of motion in his lumbar spine.  Range of motion tests conducted at various VA examinations show lumbar spine forward flexion has ranged between 20 and 45 degrees.  There is also evidence of disk degeneration, as noted on MRI study.  A September 2001 MRI revealed multi-level disc herniation at L4-L5 and L5-S1, and right middle foraminal at L3-4.  A November 2006 MRI showed degenerative disc changes at L3-L4, L4-L5 and L5-S1 discs with decrease in water content and mild bulging as well as focal posterior annular fissuring of the L4-L5 disc; and scattered bony degenerative changes with resultant mild right neural foraminal narrowing at the L3-L4 level.  

In addition, the objective clinical findings reflect the presence of symptoms that are compatible with sciatic neuropathy.  A September 2001 private treatment record noted the Veteran's complaints of radiating pain and included an impression, in pertinent part, of radicular right leg symptoms.  A VA treatment record from September 2001 shows tenderness was present in the lumbar spine on objective examination.  Also, muscle spasms were noted in the paraspinous muscles and straight leg raising was positive, bilaterally.   An August 2002 VA treatment record shows that the Veteran had weakness with left ankle dorsiflexion and great toe lift.  The July 2002 VA examination report shows that there were multiple areas of decreased sensation observed in both of the Veteran's legs and straight leg raising caused back pain.  The final diagnosis was multi-level lumbar disc herniation with bilateral radicular symptoms.  The report from the March 2004 SSA disability determination examination shows the Veteran was noted to have less bulk in his lower extremities as compared to his upper extremities.  Mild tenderness and spasm in the paralumbar area were also seen.  Physical findings at the VA spine examinations conducted in May 2004, July 2005, and March 2007 revealed the presence of moderate lumbar paraspinal muscle spasm from L3 to S1. At the 2007 examination, Achilles and patella reflexes were only 1+ bilaterally. 

The Board notes that a VA examiner who examined the Veteran in 2004, 2005 and 2007 has opined that the Veteran's degenerative disc disease manifests without significant radiculopathy.  The January 2004 EMG/NCS report indicated that there was no evidence of an ongoing myelopathy or lumbosacral radiculopathy on EMG and the bilateral lower extremities were unremarkable.  Nonetheless, the Board notes that the criteria for pronounced IVDS only require that there be evidence of persistent symptoms which are compatible with sciatic neuropathy and this has been adequately demonstrated in this case.  The Board finds that the Veteran has reported persistent neurological manifestations which are compatible with sciatic neuropathy with characteristic pain.  In addition, he has demonstrable muscle spasms and little, if any, relief between attacks.  Thus, the criteria for a rating of 60 percent are met for the entire period of time that is covered by this appeal.  

Both the earlier and revised rating schedule allow for separate ratings for chronic orthopedic and neurologic manifestations, including but not limited to bowel and bladder impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The RO denied service connection for the right lower extremity and left lower extremity sciatic neuropathy in a September 2005 rating decision.  The Veteran did not appeal that determination and it is now final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  The Veteran has also averred that his lumbar spine condition manifests with bowel and bladder dysfunction; however, the RO also denied service connection for fecal and urinary incontinence in the September 2005 final rating decision.  See Id.  Since that decision, the cumulative clinical findings, including those of VA examiners and a VHA examiner, have not confirmed the presence of any bowel or bladder dysfunction associated with the degenerative disc disease.  Accordingly, separate ratings for orthopedic and neurologic manifestations are not warranted.  The Board has also considered whether separate ratings for the lower extremities are warranted on the basis of neurological abnormality of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (paralysis of the sciatic nerve), 8620 (neuritis of the sciatic nerve), and 8720 (neuralgia of the sciatic nerve).  However, since the September 2005 rating decision, NCS/EMG testing did not show that he had radiculopathy and the VHA opinion also indicated that radiculopathy was not shown on EMG.  The VHA opinion further indicated that there were no consistent reliable findings on physical examination of weakness or sensory loss.  The Board finds the VHA opinion is entitled to great probative weight as it is based on a review of the medical history, the expertise of the physician and as an opinion with rationale was provided.  Accordingly, a separate rating for either lower extremity based on an associated sciatic nerve abnormality is not warranted.  

Both the former and revised spine criteria provide for a 100 percent rating.  Under the old criteria, this required residuals of a fractured vertebra with spinal cord involvement such that the individual is bedridden or required long leg braces.  See 38 C.F.R. § 4.71a, DC 5285 (2002).  A 100 percent evaluation was also assigned for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints or without other joint involvement.  See 38 C.F.R. § 4.71a, DC 5286 (2002).  Under the revised criteria, a higher rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).   In this case, a higher rating of 100 percent is not warranted under either version of the criteria.  There is no evidence of fractured vertebra with spinal cord involvement, and no evidence of ankylosis-favorable or otherwise.  As the criteria necessary for a higher rating of 100 percent have not been met for any period during this appeal, no more than a 60 percent rating may be assigned.

The Board has considered the Veteran's statements regarding the difficulties presented by his lumbar spine disability.  At the Veteran's hearing, he testified that pain radiates from his lower back, to the middle of his back and shoots straight down into his hips, the back of his legs, the front of his legs, and down into his toes.  He also stated that the pain causes a burning sensation in his feet that feels like his feet are on fire.  He stated that he could walk between 10 and 20 feet, but then his legs start giving out, his feet start burning and the pain becomes unbearable.  Pain affects his daily activities.  The Veteran stated that he cannot do anything other than just lie down.  He has to rely on his cane or crutches to ambulate, or sometimes his wheelchair.  He stated that he basically just sits in a chair and takes medicine.  The Veteran also reported that he has severe flare-ups every four hours where he loses control of his bowels and bladder. 

The Veteran's testimony regarding his back symptoms is considered credible, competent and probative and the Board does not doubt that the Veteran experiences discomfort and difficulty with respect to his service-connected back disability.  However, as discussed in detail above, the medical evidence shows that his condition does not meet the criteria for a rating higher than 60 percent for the entire period of time covered by this claim.  The Board finds the VA medical examination reports highly probative as they were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Accordingly, the Veteran's assertions that he is entitled to a higher schedular rating are outweighed by the objective medical evidence.  As such, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  As shown, the Veteran's lumbar spine degenerative disc disease with bilateral radiculopathy has been manifested by forward flexion between 20 and 45 degrees; ankylosis is not present.  There is also IVDS with persistent symptoms compatible with sciatic neuropathy such as characteristic pain, demonstrable muscle spasm and decreased sensation in the bilateral lower extremities.  The Board finds that the schedular criteria adequately contemplate the symptomatology shown in this case as discussed.  Moreover, the assignment of a 60 percent evaluation contemplates that there is commensurate industrial impairment.  There is no evidence of an exceptional or unusual disability picture with respect to this spine disorder which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes that conditions for which the Veteran has claimed service connection, to include a psychiatric condition and erectile dysfunction as secondary to the back condition and/or medication taken therefore, along with a claim for TDIU and a claim for special monthly compensation at the housebound rate, have been referred back to the RO for adjudication in the first instance.   


ORDER

For the entire appeal period under review, a 60 percent disability rating for degenerative disc disease of the lumbar spine with bilateral radiculopathy is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


